     2:19-cv-05799-E C


 1
 2
 3                                                          MAR 1 2020
 4                                                    CENTRAL


 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9 DEBRA ANN KOPEL,                          Case No.: 2:19-cv-05799-E
10               Plaintiff,                  {             RDER AWARDING
                                             EQUAL ACCESS TO JUSTICE ACT
11         vs.                               ATTORNEY FEES AND EXPENSES
                                             PURSUANT TO 28 U.S.C. § 24
12 ANDREW SAUL,                              AND COSTS PURSUANT TO 28
   Commissioner of Social Security,          U.S.C. § 1920
13
             Defendant
14
15
16        Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18        IT IS ORDERED that fees and expenses in the amount of $2,300.00 as
19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20 awarded subject to the terms ofthe Stipulation.
21   DATE: ~fj2)2p
22
                              THE HON      LE CHARLES F. EICK
23                            UlvITED STATES MAGISTRATE JUDGE
24
25
26

                                           -1-
:as~ 2:19-cv-05799-E                              ..   ~   -- i



 1   Respectfully submitted,
 2 LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ 1'au~cedue D. ,~o~~~uzy.

 4 Lawrence D. Ro ing
   Attorney for plaintiff Debra Ann Kopel
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
